Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 12/2/2021 has been entered. 	
Claim Status
Claims 15-33 are pending.
Clams 1-14 are canceled by Applicant.

	Reasons for Allowance
Claims 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a vertical transport fin field effect transistor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art Mochizuki in combination of US 9,960,272 B1 to Bao) substantially teach some of following limitations:
Mochizuki in combination of Bao discloses a vertical transport fin field effect transistor device (in Mochizuki’s Fig. 12), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Mochizuki’s Fig. 12, annotated. 
one or more vertical fins (Mochizuki’s 10F) on a substrate (Mochizuki’s 10B),…; 
a support column (Mochizuki’s lower portion of the fin 10F co-junction with a mesa portion 10M) …; 
a cavity (Mochizuki’s cavity above the mesa portion 10M) in the support column (the Mochizuki’s lower portion of the fin 10F co-junction with the mesa portion 10M) of the at least one of the one or more vertical fins, wherein the cavity forms a narrow neck region (Mochizuki’s narrow neck region above the 10M) ; 
a plinth (Mochizuki’s base portion of 10M) beneath the support column (the Mochizuki’s lower portion of the fin 10F co-junction with the mesa portion 10M) of the at least one of the one or more vertical fins; 
Mochizuki’s 22, 22E) on the substrate adjacent to the plinth (the Mochizuki’s base portion of 10M); 
an extension region (implemented by Bao teaching of a bottom extension 600 of a bottom S/D 500 in Fig. 9 can be made by drive-in annealing described in Col. 6, line 46-47) in the plinth (Mochizuki’s the base portion of 10M) and the support column (the Mochizuki’s lower portion of the fin 10F co-junction with the mesa portion 10M) that extends up to a lower facet of the cavity (a lower facet of the Mochizuki’s cavity above the mesa portion 10M); and 
a diffusion barrier layer (Mochizuki’s bottom spacer 24S functions a diffusion barrier) on the bottom source/drain layer (Mochizuki’s 22, 22E).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Bao’s Fig. 9, annotated. 
However, Mochizuki in combination of Bao does not teach the limitations of “wherein each of the one or more vertical fins has a lower flared portion; a support column pillar beneath the lower flared portion of at least one of the one or more vertical fins” as recited in the claim 15. Therefore, the claim 15 is allowed. 
Regarding claims 16-20, they are allowed due to their dependencies of claim 15.
Regarding claim 21, similar to the claim 15, the claim 21 includes allowed limitation of “wherein each of the one or more vertical fins has an upper channel portion and a lower flared portion having a width greater than the upper channel portion; a support column beneath the lower flared portion of at least one of the one or more vertical fins” as recited in the claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-28, they are allowed due to their dependencies of claim 21.
Regarding claim 29, similar to the claim 15, the claim 29 includes allowed limitation of “wherein each of the one or more vertical fins has an upper channel portion and a lower flared portion having a width greater than the upper channel portion; a support column beneath the lower flared portion of at least one of the one or more vertical fins” as recited in the claim 29. Therefore, the claim 29 is allowed. 
Regarding claims 30-33, they are allowed due to their dependencies of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898